DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s amendments have obviated the objections to the drawings and specification as well as the 35 U.S.C. 112(b) rejection of claim 11.
Applicant's arguments filed 16 February 2021 have been fully considered but they are not persuasive.
Applicant argues that the Office Action fails to present facts that show that these advantageous specifications would obtain improved results and therefore the Office Actions fails to present a prima facie case of obviousness.  This is not found to be persuasive.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges through routine experimentation as it is the normal desire of scientists or artisans to improve upon what is already generally known.
Applicant argues that it is the combination of claimed structures that enables the claimed perineal packs to produce superior, unforeseen, results.  However, any 
Applicant notes that the advantageous specifications were only obtained after iterations of experimentation.  However, the test for experimentation is not merely quantitative, since a considerable amount of experimentation is permissible if it is merely routine.  Here testing different materials, gel compositions, fill volumes act, might be laborious but it is routine.
Applicant argues commercial success.  However, when relying on commercial success as a secondary consideration the key is to show that the success is linked to the claimed invention and not some other factor, e.g. some other feature of the item sold, advertising, sales strategy.  There should be provided a description of what was sold (it must include the features of the invention as claimed), a description of the relevant market share for the product, information on advertising within the relevant market, and any other information relevant to the inquiry.  There should be included at least sales results which include evidence of market share.  Merely showing that there 
Applicant argues that four competitors have copied the perineal packs sought to be patented and as such is evidence of nonobviousness.  However, it is merely asserted that each of the imitation products in Table A copies one or more of the advantageous specifications deemed by the Office Action as obvious to one of skill in the art.  This is not persuasive.  Table A merely provides pictures and names of packs/pouches.  There is no description provided of is being copied and it is unclear from the provided information what is being copied as applicant merely states that “products in Table A copies one or more of the advantageous specifications…”  
Response to Amendment
The affidavit filed 16 February 2021 is insufficient to overcome the rejections of claims based as set forth in the last Office action because:  
The facts presented are not germane to the rejection at issue as the Declarant is discussing initial ice/heat packs sold on Amazon that are not being relied upon. 
The showing is not commensurate in scope with the claims.  The Declarant discusses that the specifications of the current perineal ice/heat packs which are advantageous include covers comprised of nylon and PVC, a 5 mm high frequency seal, gel weighing about 150-200 grams, and dimensions of about 24 cm by about 8 cm and that the terry cover is black and has dimensions of about 25 cm by about 8.5cm.  These specifications are not commensurate in 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 9 recites “and the black color of the pouch and the gel pack enables the gel pack and the pouch to be washable and reusable.”  At most the specification provides for the gel pack and the pouch to be black to hide any stains or soil spots that may discolor or otherwise reduce 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “and the black color of the pouch and the gel pack enables the gel pack and the pouch to be washable and reusable.”  It is unclear how the color itself would impact the ability to wash and reuse the pack.  This ability would be dependent on the material of the pouch or pack and would not be dependent on the color of that material.  Clarification is required and no prior art had been applied.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,935,595 to Steen (Steen) in view of WO 2018/122710 to Zelaschi et al. (Zelaschi), US 7,799,063 to Ingram et al. (Ingram) and US 2014/0018763 A1 to Evenson et al. (Evenson).
Regarding claim 1, Steen teaches an apparatus comprising: a gel filling (gel substance: element 22; column 2, lines 41-61) said gel filling comprising: a gelling agent, an anti-freezing agent, and water (column 2, lines 42-61); a top cover and a bottom cover, said top cover and bottom cover being sealed together to form a sealed gel pack (first layer: element 4; second layer: element 6; column 3, lines 60-63); said top cover and bottom cover measuring between about 22-26 centimeters long and between about 6.5-8.5 centimeters wide, when measured flat (column 2, lines 62-67).
Steen does not teach wherein the anti-freezing agent is glycerin and the gelling agent is carboxymethyl cellulose.
Zelaschi teaches wherein the anti-freezing agent is glycerin and the gelling agent is carboxymethyl cellulose (page 9, lines 3-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the glycerin and carboxymethyl cellulose of Zelaschi for the propylene glycol and hydroxy ethyl cellulose in Steen as the gelling and anti-freezing agents.
While the combination of Steen and Zelaschi does not explicitly disclose said gel filling between about 120- 250 grams, said gel filling comprising: 10 - 20% glycerin; 70 - 80% carboxymethyl cellulose ("CMC"); and 5 -15% water; and wherein, when the gel pack is frozen to a temperature of less than twelve degrees Fahrenheit, the gel filling maintains a temperature under 60 degrees Fahrenheit after being placed in skin contact for a minimum of 27 minutes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined these 
The combination of Steen and Zelaschi does not explicitly disclose that the two covers are sealed having a high frequency seal.  Ingram teaches a therapeutic hot/cold pack (title) where the outer envelope serves to contain the thermal media and that the envelope may utilize sewing, gluing, stitching, ultrasonics, or RF sealing to form the seals, but is not limited to those technologies (Col. 4, lines 7-17).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized RF sealing as taught by Ingram as an obvious selection of a known therapeutic hot/cold seal.
The combination of Steen, Zelaschi, and Ingram fails to teach that the seal is 5 mm.  Evenson teaches a containment pant (Figs. 35-36) where a perimeter seal may have any suitable width and may be formed with any suitable method ([0177]) where a preferred perimeter seal width is at least 5, at least 10, at least 15, or at least 20 mm ([0177]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a 5 mm width seal as Evenson teaches that this width seal is particularly suitable for use in garments that contain a material and are used to be placed in relation to a user’s crotch ([0177]).   
Regarding claim 3, the combination of Steen, Zelaschi, Ingram and Evenson teaches all of the elements of the claimed invention as stated above. While the combination of Steen, Zelaschi, Ingram and Evenson does not explicitly state that the gel filling is between about 661.10735481932 and about 1,202.0133723988 milligrams per centimeter squared, it would have been obvious to one of ordinary skill in the art 
Regarding claim 12, the combination of Steen, Zelaschi, Ingram and Evenson teaches all of the elements of the claimed invention as stated above.
While the combination of Steen, Zelaschi, Ingram and Evenson does not teach wherein when the gel pack is heated to above 110 degrees Fahrenheit, the gel filling maintains a temperature above 100 degrees Fahrenheit after at least fifteen minutes of skin contact, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimal ranges of the gel composition and size leading to the desired temperature maintenance (MPEP §2144.05).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Steen in view of Zelaschi, Ingram, Evenson and further in view of US 2014/0336544 to Ransom (Ransom).
Regarding claim 2, the combination of Steen, Zelaschi, Ingram and Evenson teaches all of the elements of the claimed invention as stated above. Zelaschi further teaches wherein the pad is made of a polymeric material such as polyvinylchloride (page 9, lines 3-13).
The combination of Steen, Zelaschi, Ingram and Evenson does not teach wherein the top cover and the bottom cover are comprised of a combination of nylon and polyvinyl chloride ("PVC").

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the plasticized fabric of Ransom as one of the possible flexible polymeric materials of Zelaschi
Claims 4-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Steen in view of Zelaschi, Ingram, Evenson and further in view of US 6,681,590 to Jones (Jones).
Regarding claim 4, the combination of Steen, Zelaschi, Ingram and Evenson teaches all of the elements of the claimed invention as stated above.
The combination of Steen, Zelaschi, Ingram and Evenson does not teach a closable pouch for partial and/or total enclosure of the gel pack.
Jones teaches a closable pouch for partial and/or total enclosure of the gel pack (column 2, lines 4-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a cover for the gel pack of Steen and Zelaschi as in Jones, in order to provide a cover that is removable, washable, and that absorbs condensation from the gel pack (Jones: column 2, lines 23-43).
Regarding claim 5, the combination of Steen, Zelaschi, Ingram, Evenson, and Jones teaches all of the elements of the claimed invention as stated above.
Jones further teaches wherein the pouch is comprised of cotton and polyester blend terry cloth fabric (lines 23-43).
Regarding claim 6, the combination of Steen, Zelaschi, Ingram, Evenson, and Jones teaches all of the elements of the claimed invention as stated above.
While the combination of Steen, Zelaschi, Ingram, Evenson, and Jones does not teach wherein the cotton percentage, included in the terry cloth fabric, is between about 70-100 percent and the polyester percentage, included in the terry cloth fabric, is between about 0-30 percent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined these optimal ranges for the material composition of the covering (MPEP §2144.05).
Regarding claim 7, the combination of Steen, Zelaschi, Ingram, Evenson, and Jones teaches all of the elements of the claimed invention as stated above.
While the combination of Steen, Zelaschi, Ingram, Evenson, and Jones does not teach wherein a thickness of the terry cloth fabric is between about 100-300 grams per square meter ("gsm"), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined these optimal ranges for the thickness of the covering (MPEP §2144.05).
Regarding claim 8, the combination of Steen, Zelaschi, Ingram, Evenson, and Jones teaches all of the elements of the claimed invention as stated above.
While the combination of Steen, Zelaschi, Ingram, Evenson, and Jones does not wherein the thickness of the terry cloth fabric is between about 150-200 gsm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined these optimal ranges for the thickness of the covering (MPEP §2144.05).
Regarding claim 10, the combination of Steen, Zelaschi, Ingram, Evenson, and Jones teaches all of the elements of the claimed invention as stated above.
Jones further teaches wherein the pouch comprises a flap, whereby in a closed position the pouch completely encloses the gel pack (column 4, lines 9-16).
Regarding claim 11, the combination of Steen, Zelaschi, Ingram, Evenson, and Jones teaches all of the elements of the claimed invention as stated above.
Jones further teaches wherein the pouch comprises a flap, whereby in a closed position the pouch partially encloses the gel pack (column 4, lines 9-16).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Steen in view of Ransom.
Regarding claim 13, Steen teaches an apparatus comprising: a gel filling (gel substance: element 22; column 2, lines 41-61); a gel pack, said gel pack containing the gel filling, said gel pack comprising: a top cover, said top cover (first layer: element 4; column 3, lines 60-63 measuring between about 22-26 centimeters long and between about 6.5-8.5 centimeters wide, when measured flat; a bottom cover, said bottom cover (second layer: element 6; column 3, lines 60-63) measuring between about 22-26 centimeters long and between about 7-8 centimeters wide, when measured flat (column 2, lines 62-67).
Steen does not teach: a top cover, said top cover being comprised of nylon and polyvinyl chloride and said bottom cover: being comprised of a nylon and polyvinyl chloride ("PVC").

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the vinyl coated fabric of Ransom as the flexible plastic sheet material of Steen.
While the combination of Steen and Ransom does not explicitly state that the gel filling measures between about 120 grams - 250 grams and when the gel pack is frozen to a temperature of less than twelve degrees Fahrenheit, the gel filling will maintain a temperature under sixty degrees Fahrenheit after being placed in skin contact for a minimum of 27 minutes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimal ranges for the amount of gel needed and its composition in order to have the desired temperature maintenance (MPEP §2144.05).
Claims 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steen in view of Jones.
Regarding claim 14, Steen teaches perineal-sized apparatus (column 2, lines 62-67) comprising: a gel filling (gel substance: element 22); a gel pack, said gel pack for containing the gel filling (housing: element 20).
Steen does not teach a closable pouch for partial and/or total enclosure of the gel pack.
Jones teaches a closable pouch for partial and/or total enclosure of the gel pack (cover: column 2, lines 25-43).

Regarding claim 15, the combination of Steen and Jones teaches all of the elements of the claimed invention as stated above.
Jones further teaches wherein the pouch is machine washable (column 2, lines 25-31).
Regarding claim 18, the combination of Steen and Jones teaches all of the elements of the claimed invention as stated above.
Jones further teaches wherein the pack is hand washable with soap and water (column 2, lines 25-31).
Regarding claim 19, the combination of Steen and Jones teaches all of the elements of the claimed invention as stated above.
Steen further teaches wherein the pack and/or the pouch is contoured to fit a human perineal area (column 2, lines 9-67).
Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steen in view of Jones and further in view of US 2015/0080827 to Fogg (Fogg).
Regarding claim 16, the combination of Steen and Jones teaches all of the elements of the claimed invention as stated above.
The combination of Steen and Jones teaches all of the elements of the claimed invention as stated above wherein the pouch is disposable.
Fogg teaches wherein the pouch is disposable (paragraph 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the pouch of Steen and Jones disposable as in Fogg in order maximize cleanliness to the user and eliminate the need to clean the product (Fogg: paragraph 0013).
Regarding claim 17, the combination of Steen, Jones, and Fogg teaches all of the elements of the claimed invention as stated above.
Fogg further teaches wherein the disposable pouch is constructed of polypropylene fabric (paragraphs 0023-0024).
Regarding claim 20, the combination of Steen and Jones teaches all of the elements of the claimed invention as stated above.
The combination of Steen and Jones does not teach wherein the pouch is microwavable.
Fogg teaches wherein the pouch is microwavable (paragraph 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have allowed the device of Steen and Jones to be microwavable so that the gel pack could be used for both cooling and heating therapies (Fogg: paragraph 0039).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Steen in view of Jones and further in view of Zelaschi.
Regarding claim 21, the combination of Steen and Jones teaches all of the elements of the claimed invention as stated above.
The combination of Steen and Jones does not teach wherein the pouch is heated by being placed in hot water.
Zelaschi teaches wherein the pouch is heated by being placed in hot water (page 10, lines 5-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have allowed the device of Steen and Jones to be heated with hot water so that the gel pack could be used for both cooling and heating therapies.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLYN E SMITH/Primary Examiner, Art Unit 3794